Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
         Non-Final Rejection 

The Status of Claims:
Claims 1-4 are pending. 
Claims 1-4 are rejected. 

DETAILED ACTION
1. 	Claims 1-4 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 17/061,139 10/01/2020 , which is a continuation of 16/304,914 11/27/2018 PAT 10849887, which claims foreign priority documents, INDIA 201621019087 06/02/2016 and INDIA 201621019185 06/02/2016, which are not in the file.
    Drawings
3.         The drawings filed on 5/18/2022 are accepted by the examiner. 
        IDS
4.          The IDS filed on 5/18/2022 is reviewed by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a specific disease, does not reasonably provide enablement for preventing Parkinson’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of diseases.  The only established prophylactics are vaccines not the compound of Formula (I) such as present here.  In addition, it is presumed that “prevention” of the claimed disease would require a method of identifying those individuals who will develop the claimed disease before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before Parkinson’s disease occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passage spanning line 12,page 6 to line 24, page 6 mentions that the Parkinson disease Applicant intend to treat.  3) There is no working example of such a preventive procedure in man or animal except for displaying photomicrographs from coronal sections showing tyrosine hydroxylase (TH)-positive neurons, showing prevention of neurodegeneration by the compounds I.a. & I.b. in Fig 1 and 4 in the specification.  4) The claims rejected are drawn to clinical Parkinson’s disease medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become prevented from getting Parkinson ‘s disease before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in Parkinson ‘s disease with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of Parkinson ‘s disease generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent Parkinson’s disease  generally.  That is, the skill is so low that no compound effective generally against Parkinson ‘s disease has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
The Examiner suggests deletion of the word “preventing” from the claim.


Conclusion
Claims 1-4 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












in the application.
Conclusion
Claims 1-4 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	12/07/2022